                                                                         Case 5:19-cv-06855-EJD Document 25 Filed 07/02/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                         SAN JOSE DIVISION

                                                                  7
                                                                       JOSEPH D. FRAGA, et al.,
                                                                  8                                                       Case No. 5:19-cv-06855-EJD
                                                                                      Plaintiffs,
                                                                  9                                                       ORDER TO SHOW CAUSE
                                                                               v.
                                                                 10                                                       Re: Dkt. No. 24
                                                                       FORD MOTOR COMPANY, et al.,
                                                                 11
                                                                                      Defendants.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On July 1, 2020, the Parties filed a stipulation to remand the above-captioned case from

                                                                 14   this Court to the Superior Court of the State of California for the County of Santa Clara. See Dkt.

                                                                 15   24. Pursuant to the United States Code, this Court may only remand a case if it lacks subject-

                                                                 16   matter jurisdiction over the case. See 28 U.S.C. § 1447. In the alternative, the Court may also

                                                                 17   remand a case if the plaintiff can show some procedural defect with removal. See id. In their

                                                                 18   stipulation and proposed order, the Parties do not explain why the Court lacks subject-matter

                                                                 19   jurisdiction over the case or why there is some other procedural basis to remand. The Court thus

                                                                 20   issues an ORDER TO SHOW CAUSE as to why the case should be remanded. The Parties shall

                                                                 21   file a joint written response to this order to show cause by July 9, 2020 to explain why the case

                                                                 22   should be remanded.

                                                                 23          IT IS SO ORDERED.

                                                                 24   Dated: July 2, 2020

                                                                 25                                                   ______________________________________
                                                                                                                      EDWARD J. DAVILA
                                                                 26                                                   United States District Judge
                                                                 27

                                                                 28
                                                                      Case No.: 5:19-cv-06855-EJD
                                                                      ORDER TO SHOW CAUSE
